Citation Nr: 0123131	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  99-21 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for varicose veins 
of the left leg, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for arthritis of 
the right hand, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for labyrinthitis, 
residuals of otitis media, currently evaluated as 30 percent 
disabling.

5.  Entitlement to a compensable evaluation for right ear 
hearing loss.

6.  Entitlement to compensable evaluation for residuals of 
appendicitis, adhesions of the cecum.

7.  Entitlement to a total rating based on individual 
unemployability. 
REPRESENTATION

Veteran represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for 
increased evaluations for multiple disabilities to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  However, the RO 
found that the case did not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by nightmares, 
intrusive thoughts, hyperarousal, sleep disturbances, 
difficulty concentrating, avoidance of all reminders of war, 
social withdrawal, and a Global Assessment of Functioning 
(GAF) score of 55.

2.  The veteran's varicose veins of the left leg are 
manifested by minute uncomplicated varicosities in the left 
thigh and popliteal fossa without evidence of edema, stasis 
dermatitis, stasis ulceration, or scarification but with 
subjective complaints of cramping.

3.  The veteran's arthritis of the right hand has been 
manifested by swelling and tenderness in the dorsum of the 
wrist, fluid in the wrist joint, and limitation of palmar 
flexion to 45 degrees.

4.  The veteran's labyrinthitis is currently assigned the 
highest schedular evaluation for a peripheral vestibular 
disorder and he is not currently diagnosed with Meniere's 
syndrome.

5.  The veteran's service-connected right ear hearing loss 
disability has been shown to manifested by a pure tone 
threshold average of 86 decibels with speech discrimination 
ability of 82 percent.  The veteran has nonservice-connected 
hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for the veteran's PTSD have not been met.  38 U.S.C.A. 
§ 1155, (West 1991); Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102-5107 (West Supp. 2001); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for the varicose veins of left leg have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102-5107 (West Supp. 2001); 38 
C.F.R. 
§ 4.104, Diagnostic Code 7120 (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right hand have not been met. 38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102-5107 (West Supp. 2001); 38 
C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5215 (2000).

4.  The criteria for an evaluation in excess of 30 percent 
for labyrinthitis, residuals of otitis media have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102-5107 (West Supp. 
2001); 38 C.F.R. § 4.87, Diagnostic Codes 6204, 6205 (2000).  

5.  The criteria for a compensable rating for the service-
connected right ear hearing loss disability have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102-5107 (West Supp. 
2001); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100, 
and Tables VI, VIA, VII (1997 and 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  See 
also recently published regulations at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)), promulgated pursuant 
to the enabling statute.  By virtue of the statement of the 
case issued during the pendency of the appeal, the veteran 
and his representative were give notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claims.  With respect to the issues discussed below, the 
Board finds that the RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran and it 
appears that the evidence identified by the veteran relative 
to his claims has been obtained and associated with the 
claims file.  VA medical records were obtained and associated 
with the claims file, and documentation in the claims file 
indicates that all available records were forwarded.  
Moreover, several VA examinations were conducted in December 
2000 and copies of the reports of these examinations are 
associated with the file.  All relevant facts on the issues 
discussed below have been properly developed and the duty to 
assist has been met.  Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102-5107 (West Supp. 2001).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. § 
4.3 (2000).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is 
assigned.  38 C.F.R. 
§ 4.7 (2000).  

While the veteran's entire medical history must be borne in 
mind when rating a service-connected disability, see 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the present 
level of disability is of primary concern in a claim for an 
increased evaluation.  Consequently, the more recent evidence 
is generally the most probative in these claims since it 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

I.  PTSD

Service connection for PTSD was granted by the RO by means of 
a March 1999 rating decision following review of the relevant 
evidence, which included the veteran's DD214 showing that the 
veteran served in World War II (WWII), the report of an 
August 1997 VA psychiatric examination, and hearing testimony 
of the veteran and his spouse.  At that time, the RO assigned 
a 50 percent disability evaluation effective from January 
1997.

In March 2000, the veteran, through his attorney, filed a 
claim for increased evaluation for his PTSD, contending that 
it is more severe than the 50 percent rating that is 
currently in effect.

A March 2000 VA psychiatric note revealed that the veteran 
denied suicidal and homicidal intent, ideation, or plan as 
well as hallucinations and delusions.  The plan was to 
continue the veteran on his current medication.  He was 
scheduled to return in approximately 6 months.  Additional VA 
medical records for the period from April 1999 to February 
2001 note the veteran's diagnosis of PTSD. 

At a December 2000 VA PTSD examination, he reported that he 
saw a psychiatrist about every 3 months for refills of 
medication.  The veteran complained of pain, inability to 
sleep due to nightmares of the war, nervousness, and memory 
difficulties.  He stated that he could not watch war movies, 
that he became jumpy if he heard a loud noise, and that he 
thought about WWII every day.  On evaluation, he was neatly 
and casually dressed, was alert and well oriented times 3, 
and cooperative.  His speech was clear, coherent, goal 
directed, and unpressured and there was no flight of ideas or 
looseness of association. There were no suicidal or homicidal 
ideations, auditory or visual hallucinations, or delusions.  
His affect was blunted and his mood was anxious.  He 
experienced some difficulty in memory testing and his proverb 
interpretations were partially concrete and partially 
abstract.  His insight and judgment were fair.  The diagnosis 
was PTSD of moderate severity and a GAF of 55.  The examiner 
noted the veteran's symptoms interfered with his sense of 
well being and his sleep, and resulted in some social 
isolation.   

Under the Schedule For Rating Disabilities applicable to 
psychiatric disabilities, a 50 percent disability evaluation 
is warranted for PTSD which is productive of occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 55-60 
indicates moderate difficulty in social, occupational, or 
school functioning.  Although the GAF score does not neatly 
fit into the rating criteria, the Board is under an 
obligation to review all the evidence of record.  The fact 
that evidence is not neat does not absolve the Board of this 
duty.  The Court, in Carpenter v. Brown, 8 Vet. App. 240 
(1995), recognized the importance of the GAF score and the 
interpretations of the score.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

Upon review of the record, the Board notes that the veteran's 
PTSD symptomatology has been shown to be manifested by 
nightmares, intrusive memories, difficulty concentrating, and 
avoidance of all reminders of war.  The examiner also noted 
that the veteran's symptoms were in line with the diagnosis 
of PTSD of moderate severity as they interfered with his 
sleep, his sense of well being, resulted in some social 
isolation, and thus, were consistent with an overall GAF of 
55.  The examiner is in the best position to assess the 
degree of the veteran's impairment.  The assignment of the 
GAF expresses the extent of impairment due to the 
manifestations identified.  This evidence may not be ignored.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 50 percent.  

There is no evidence of an inability to function 
independently or spatial disorientation or neglect of 
personal hygiene.  His memory and thought processes were 
intact.  Additionally, there is no evidence that the 
veteran's ability to establish and maintain effective or 
favorable relationships with people was severely impaired and 
the psychoneurotic symptoms were of such severity and 
persistence that resulted severe impairment in the ability to 
obtain or retain employment.  Although there is evidence of 
anger and frustration, there is no indication of plan and 
little indication that his impairment results in the 
deficiencies expected for a 70 percent evaluation.       

The Board notes that there has been no evidence to indicate 
that the veteran exhibited symptoms attributed to PTSD 
warranting a total evaluation.  The evidence of record does 
not support a finding that there is total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Neither the 
veteran nor the examiners have identified totally 
incapacitating symptoms bordering on gross repudiation of 
reality.  He has never demonstrated gross impairment of 
thought processes or communication, or grossly inappropriate 
behavior.   

The veteran is competent to report that a higher evaluation 
is warranted for his service-connected psychiatric 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the Board attaches far more probate weight to the 
observations and opinions of professionals skilled in the 
evaluation of psychiatric/psychological disabilities when 
evaluating the evidence.  Therefore, the Board concludes that 
an evaluation in excess of 50 percent for the veteran's PTSD 
is not warranted.  In view of the foregoing, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim for an increased rating for PTSD.  That 
claim, accordingly, fails.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2000).

II.  Varicose veins

The veteran's April 1946 service separation examination 
revealed varicose veins in the left leg.  The RO granted 
service connection for varicose veins of the left leg in an 
April 1946 rating decision.  At that time, a noncompensable 
evaluation was assigned.  However, following a June 1984 VA 
examination showing a group of cirsoid small minimally tender 
varices in the lateral aspect of the upper left popliteal 
fossa, the RO increased the evaluation for varicose veins of 
the left leg to 10 percent in an August 1984 rating decision.

In March 2000, the veteran, through his attorney, filed a 
claim for an increased evaluation for his varicose veins of 
his left leg, contending that it is more severe than the 10 
percent rating that is currently in effect.

A May 2000 VA vascular surgical and history physical revealed 
that the veteran complained of cramps in the lower left 
extremity at rest several times per week.  The examiner noted 
that the veteran had diabetes mellitus.  On evaluation, small 
varicose veins on the posterior aspect of the lower left 
extremity were noted.  There was swelling and ischemic, 
venous, and neuropathic ulcers on this feet and ankles.  
These were related to his diabetes.  

At a December 2000 VA artery and vein examination, the 
veteran reported the presence of varicose veins in the 
posterior aspect of his left leg since service.  He denied 
receiving any therapeutic treatment for such.  It was noted 
that the veteran had diabetes mellitus, type II.  He 
complained of cramping in his lower left leg which he related 
to his varicose veins.  On evaluation, the examiner noted no 
more than six minute uncomplicated varicosities in a patch-
like fashion on the posterior aspect of the distal left thigh 
and left popliteal fossa.  The examiner noted that the feet 
and ankles appeared to be normal and there was no evidence of 
edema, stasis dermatitis, stasis ulceration, or 
scarification.  According to the examiner, the veteran did 
not currently receive any treatment for varicose veins and 
the presence of such were in no way incapacitating or 
disabling to the veteran.

The Board notes that the veteran's varicose veins of the left 
leg were initially evaluated under the criteria in effect 
prior to January 12, 1998.  However, the Board observes that 
the regulations pertaining to the cardiovascular system, to 
include varicose veins, were revised in January 1998.  As the 
veteran's claim for increase was filed in March 2000, after 
the implementation of the revised criteria, only the revised 
regulations govern the veteran's claim.  

Under the revised code, 38 C.F.R. § 4.104, Diagnostic Code 
7120, a 10 percent evaluation requires intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent rating is 
warranted for varicose veins where there is persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is warranted for varicose veins where there is 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for varicose veins where there is persistent edema 
or subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration.  A 100 percent rating is warranted 
for varicose veins with the following findings attributed to 
the effects of varicose veins: massive board-like edema with 
constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 
7120 (2000).
 
Following review of the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent evaluation for varicose veins of the 
left leg.  While a May 2000 VA medical record noted swelling 
and ischemic, venous, and neuropathic ulcers of the veteran's 
ankle and feet, the examiner indicated that such findings 
were attributable to the veteran's diabetes mellitus.  
Moreover, the same examination described the veteran's 
varicose veins of the left leg as small.  Furthermore, at a 
VA arteries and veins examination approximately 6 months 
later in December 2000, the examiner noted that the veteran's 
ankles and feet were perfectly normal without any evidence of 
edema, stasis dermatitis, ulceration, or scarification.  
Additionally, the examiner opined that the veteran's varicose 
veins of the left leg were not incapacitating or disabling, 
and in fact, described them as minute.  Thus, in view of the 
findings of small/minute varicose veins in the left leg, the 
Board concludes that a preponderance of the evidence is 
against the assignment of an evaluation greater than the 10 
percent evaluation assigned.

The record does not contain evidence that the veteran suffers 
from varicose veins with: persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema; persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration; persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration; or 
massive board-like edema with constant pain at rest.

The veteran is competent to report that a higher evaluation 
is warranted for his service-connected varicose veins of the 
left leg.  See Layno, 6 Vet. App. at 470.  However, the Board 
attaches far more probate weight to the observations and 
opinions of professionals skilled in the evaluation of 
arteries and veins when evaluating the evidence.  Therefore, 
the Board concludes that an evaluation in excess of 10 
percent for the veteran's varicose veins of the left leg is 
not warranted.  In view of the foregoing, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim for an increased rating for varicose 
veins of the left leg.  That claim, accordingly, fails.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2000).

III.  Arthritis of the right hand

VA medical records reflect that the veteran, while a patient 
at the Miami VA Medical Center in 1996, sustained an injury 
to his right wrist when he was struck by a wheelchair and 
fell against the metal edge of a railing.  Evaluation at that 
time showed diffuse swelling and palpable fluid in the right 
wrist.  X-rays revealed aggravation of pre-existing 
arthritis.  In a January 1999 rating decision, the RO granted 
disability compensation for arthritis of the right wrist 
pursuant to 38 U.S.C.A. § 1151 and assigned a 10 percent 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.   

In March 2000, the veteran, through his attorney, filed a 
claim for increased evaluation for his arthritis of his right 
hand, contending that it is more severe than the 10 percent 
rating that is currently in effect.

An October 2000 VA medical record revealed that the veteran 
complained of right hand pain.  On evaluation, there was 
decreased range of motion of the right hand.  The assessment 
was degenerative joint disease of the right hand.  At a 
December 2000 VA examination, the veteran complained of pain 
and decreased use of the right wrist.  On evaluation, there 
was swelling and tenderness of the dorsum of the right wrist 
as well as fluid in the wrist joint.  Range of motion showed 
dorsiflexion to 75 degrees, palmar flexion to 45 degrees, 
pronation and supination to 90 degrees.  No weakness was 
noted and there was full range of motion of all fingers.  The 
diagnosis was arthritis with synovitis of the right wrist.

The veteran's service-connected arthritis of the right hand 
is currently assigned a 10 evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis.  
Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate Diagnostic Codes, a 10 percent evaluation is for 
application for each such major joint or group of joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted for arthritis with x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent is evaluation requires arthritis with X-ray evidence 
of involvement of 2 or more major joint or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).   

Limitation of motion of the wrist is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5215.  The criteria for a 10 
percent disability evaluation is met when either limitation 
of palmar flexion in line with the forearm or dorsiflexion 
less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2000).  The average normal ranges of motion of the 
wrist are dorsiflexion to 70 degrees and palmar flexion to 80 
degrees.  38 C.F.R. § 4.71, Plate I (2000).  

Under Diagnostic Code 5214, pertaining to ankylosis of the 
wrist, a 20 percent evaluation requires favorable ankylosis 
in 20 to 30 degree dorsiflexion of the minor wrist.  A 30 
percent evaluation is warranted for any other position except 
favorable of the minor wrist.  A 40 percent evaluation is 
warranted for unfavorable in any degree of palmar flexion or 
with ulnar or radial deviation of the minor wrist.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2000).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2000), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

The Board has reviewed the probative evidence.  The veteran's 
service-connected arthritis of the right hand has been shown 
to be manifested by pain, swelling, and fluid retention in 
the joint and limitation of motion of palmar flexion to 45 
degrees.  On recent examination, there was no weakness.  
Although the veteran's right hand disability has been 
evaluated as 10 percent under the provisions of Diagnostic 
Codes 5010-5003, the Board finds that the overall functional 
impairment due to pain and swelling, is the functional 
equivalent of limitation of palmar flexion in line with the 
forearm.  Therefore, the Board finds that the veteran's 
arthritis of the right hand most closely approximates the 
criteria for a 10 percent evaluation under the 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215, limitation of motion of the 
palmar flexion.  As such, the evaluation of the disability on 
limitation of motion of the specific joint under Diagnostic 
Code 5215 precludes the 10 percent evaluation under 
Diagnostic Code 5010-5003.  The Board would point out that 
the evaluation for the veteran's arthritis of the right hand 
will remain 10 percent.

However, an evaluation in excess of 10 percent under either 
Diagnostic Codes 5003-5010 or 5215 is not warranted.  There 
is no competent medical evidence establishing further 
limitation of motion of the right hand.  There is no evidence 
of favorable or unfavorable ankylosis of the wrist that would 
warrant a higher evaluation.  The overall functional 
impairment due to pain, weakness, excess fatigability, more 
motion than normal or less motion than normal is no more than 
the functional equivalent of limitation of palmar flexion in 
line with the forearm. 

The veteran is competent to report that a higher evaluation 
is warranted for his service-connected arthritis of the right 
hand.  See Layno, 6 Vet. App. at 470.  However, the Board 
attaches far more probate weight to the observations and 
opinions of professionals skilled in evaluating the evidence.  
Therefore, the Board concludes that an evaluation in excess 
of 10 percent for the veteran's arthritis of the left hand is 
not warranted.  In view of the foregoing, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim for an increased rating in excess of 10 
percent for arthritis of the right hand.  That claim, 
accordingly, fails.  

IV.  Ears 

The veteran's service discharge examination revealed 
decreased hearing on the right as well as perforation of the 
right tympanic membrane.  The RO, in an April 1946 rating 
decision, granted service connection for perforation of right 
eardrum and decreased hearing and assigned a 10 percent 
disability evaluation.  In a June 1947 rating decision, 
service connection for bilateral otitis externa was granted 
for purposes of outpatient treatment.  Following an April 
1954 VA examination, the RO recharacterized this disability 
as residuals of otitis media with perforation of the right 
eardrum and perceptive deafness and assigned a 20 percent 
evaluation.  However, in a June 1959 rating decision, the 20 
percent evaluation was reduced to noncompensable based on 
showing of improvement.  

Evidence of record revealed that the veteran was hospitalized 
from April to May 1961 with complaints of vertigo and 
tinnitus.  The diagnosis was labyrinthitis.  In a September 
1961 rating decision, the RO granted service connection for 
labyrinthitis as a residual of otitis media and assigned a 10 
percent evaluation.  At this time, the RO noted that the 
veteran was entitled to a separate noncompensable evaluation 
for conductive deafness.  Following a March 1985 VA 
examination showing dizzy spells with nausea and vomiting, 
vertigo, tinnitus, and residuals of labyrinthitis to include 
gait awkwardness, and instability, the RO, in a May 1985 
rating decision, increased the evaluation for labyrinthitis, 
residuals of otitis media to 30 percent disabling under 38 
C.F.R. § 4.87a, Diagnostic Code 6204.

A.  Labyrinthitis, residuals of otitis media

Under 38 C.F.R. § 4.87a, Diagnostic Code 6204, a 30 percent 
evaluation required for severe chronic labyrinthitis with 
symptoms of dizziness and occasional staggering and is the 
maximum evaluation.  38 C.F.R. § 4.87a, Diagnostic Code 6204.  
In this case, the Board notes that the applicable rating 
criteria for diseases of the ear, 38 C.F.R. § 4.85 et seq., 
was amended effective May 11, 1999.  See 64 Fed. Reg. 25202-
25210 (May 11, 1999).  Under the amended regulations, the 
criteria for DC 6204 have essentially remained unchanged but 
the name has been changed to peripheral vestibular disorders 
to better reflect the symptomatology.  

In March 2000, the veteran, through his attorney, filed a 
claim for an increased evaluation for his labyrinthitis, 
contending that it is more severe than the 30 percent rating 
that is currently in effect.

VA medical records from April 1999 to February 2001 contain 
occasional complaints of dizziness.  At a December 2000 VA 
examination, the veteran described longstanding history of 
balance disturbance with occasional vertigo.  On evaluation, 
the examiner noted that cranial nerve VII function was intact 
and there was no spontaneous or gaze nystagmus.  The right 
tympanic membrane showed a central monomer with some 
retraction, but the drum remained intact.  The examiner 
stated that the veteran's long standing history of dizziness 
and past diagnosis of labyrinthitis remained unchanged, but 
was complicated further by his blindness and severe 
arthritis, both of which adversely impact his balance 
function.

Upon review, the Board finds that an evaluation in excess of 
30 percent is not warranted.  Significantly, a higher than 30 
percent evaluation is not available under Diagnostic Code 
6204, regardless of the severity of the peripheral vestibular 
disorder.  Therefore, the Board will consider other related 
Diagnostic Codes to determine whether the veteran meets the 
criteria for a higher evaluation.  Under Diagnostic Code 6205 
pertaining to Meniere's syndrome, a 60 percent rating would 
be warranted when Meniere's syndrome is moderate, manifested 
by frequent attacks of vertigo from one to four times a 
month, including cerebellar gait.  A 100 percent evaluation 
would be warranted where the evidence demonstrated severe 
Meniere's syndrome, manifested by hearing impairment with 
attacks of vertigo and cerebellar gait occurring more than 
once weekly.  38 C.F.R. § 4.87, Diagnostic Code 6205 (2000). 

The Board acknowledges that the veteran has complained of 
worsening symptoms, but there is no current medical evidence 
to support an increased rating. The Board notes that the 
veteran, as a lay person, is not competent to provide 
evidence of a medical diagnosis.  See Espiritu, 2 Vet. App. 
at 494.  Specifically, the Board notes that current clinical 
findings do not show a diagnosis of Meniere's syndrome nor 
reveal the presence of Meniere's syndrome symptomatology, 
characterized by cerebellar gait.  Thus, the veteran does not 
meet the criteria for Meniere's syndrome.  Therefore, the 
Board concludes that an evaluation in excess of 30 percent 
for the veteran's labyrinthitis is not warranted.  In view of 
the foregoing, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for labyrinthitis.  That claim, accordingly, 
fails.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Codes 6204, 6205 (2000).


B.  Right ear hearing loss

In August 1997, the veteran requested a compensable 
evaluation for his right ear hearing loss.  At a February 
1998 VA audiological evaluation, the veteran exhibited pure 
tone thresholds in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
75
70
90
95

The average pure tone threshold was 82.  The Maryland CNC 
word list speech recognition score was 80 percent.  The 
assessment was severe mixed hearing loss in the right ear.  A 
June 1999 VA audiological evaluation revealed a mixed hearing 
loss in the right ear with similar findings to the February 
1998 evaluation.  However, a pure tone threshold for 4000 
frequency was not reported.

At a December 2000 VA audiological evaluation, the veteran 
exhibited puretone thresholds in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
75
80
90
100

The average puretone threshold was 86.  The Maryland CNC word 
list speech recognition score was 82 percent.  The summary of 
audiological test results revealed severe to profound mixed 
hearing loss in the right ear with fair to good word 
recognition ability.

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
To evaluate the degree of disability from unilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  The evaluations derived from the schedule 
are intended to make allowance for improvement by hearing 
aids.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 and 
Tables VI, VIA, VII (1997 and 2000).  The regulations also 
provide provisions for exceptional patterns of hearing 
impairment.  Under 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies is 55 
decibels or more, the RO will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
TableVIa, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a) (2000).

Additionally, 38 C.F.R. § 4.85 was revised in May 1999, and 
stated that if impaired hearing is service-connected in only 
one ear, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I, absent 
total bilateral deafness.  38 C.F.R. § 4.85(f) (2000).  
Consequently, if a claimant has service-connected hearing 
loss in one ear and nonservice-connected hearing loss in the 
other ear, the hearing in the ear having nonservice-connected 
loss should be considered as a Level I hearing impairment for 
purposes of computing the service-connected disability 
rating, unless the claimant is totally deaf in both ears.  
The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

As noted above, the regulations were changed in 1999.  
However, the Board finds that the changes in the regulations 
had no substantive effect on the case.  Thus, the result is 
the same.

Upon review, the Board notes that the February 1998 VA 
audiometric evaluation showed pure tone threshold average of 
82 and speech audiometry revealed speech recognition of 80 
percent in the right ear.  These audiologic results produce a 
numeric designation of "V" for the right ear under Table VI 
and "VII" under Table VIA.  Thus, pursuant to the 38 C.F.R. 
§ 4.86, the veteran's right ear hearing loss is assigned 
numeric designation of VIII.  The December 2000 VA 
audiometric evaluation revealed pure tone threshold average 
in the right ear of 86 and speech audiometry revealed speech 
recognition ability of 82 percent in the right ear.  These 
audiologic results produce a numeric designation of "V" for 
the right ear under Table VI and "VIII" under Table VIA.  
Thus, pursuant to the 38 C.F.R. § 4.86, the veteran's right 
ear hearing loss is assigned numeric designation of VIII.  As 
the veteran's suffers nonservice-connected hearing loss in 
the left ear, but is not considered deaf in such ear, this 
nonservice-connected loss is considered as a Level I hearing 
impairment.   Mechanical application of the numeric 
designations produces noncompensable disability evaluation 
for right ear hearing loss.  38 C.F.R. § 4.85, Table VII 
(2000).  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for right 
ear hearing loss, and a compensable evaluation is not 
warranted.  

To the extent the veteran has stated that he has decreased 
auditory acuity on the right, this contention is credible.  
However, the evaluation is based on a mechanical application 
of the rating schedule.  The medical evidence is the most 
probative evidence of the degree of impairment.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
right ear hearing loss and the claim is denied.


ORDER

An increased evaluation in excess of 50 percent disabling for 
PTSD is denied.  An increased evaluation in excess of 10 
percent for varicose veins of the left leg is denied.  An 
increased evaluation in excess of 10 percent for arthritis of 
the right hand is denied.  An increased rating in excess of 
30 percent for labyrinthitis is denied.  A compensable 
evaluation for right ear hearing loss is denied.


REMAND

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board notes that 
the veteran requested an increased evaluation for his 
residuals of appendicitis, adhesions of the cecum.  At a 
November 2000 VA examination, the examiner noted the 
veteran's history of diverticulosis, diverticulitis, 
irritable bowel syndrome, and gastritis, and that the veteran 
reported a rectal discharge.  The examiner stated that the 
veteran's rectal discharge should be further investigated.  
However, there is no evidence of record to indicate that such 
was done.  Moreover, the examiner did not mention or make any 
findings as to the veteran's adhesions of the cecum.  VA's 
duty to assist the veteran includes obtaining a thorough and 
contemporaneous examination in order to determine the nature, 
etiology, and extent of the veteran's disability. VCAA, 
38 U.S.C.A. § 5103A (West Supp. 2001).

Furthermore, the Board observes that the veteran has a 70 
percent combined evaluation for service-connected 
disabilities, which includes 50 percent for PTSD, 30 percent 
for peripheral vestibular disorder, 10 percent for varicose 
veins of the left leg, and 10 percent for arthritis of the 
right hand.  Additionally, evidence of record reveals that 
the veteran suffers from several nonservice-connected 
disabilities to include retinitis pigmentosa with bilateral 
blindness, lymphoma, left ear hearing loss, chronic fatigue, 
emphysema, and anemia.  

VA regulations provide that a total disability evaluation can 
be assigned based on individual unemployability if a veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, 
provided that he or she has one service-connected disability 
rated 60 percent or higher; or two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher and the combined rating is 70 percent or higher.  See 
38 C.F.R. § 4.16(a).  All veterans who are shown to be unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  Further, in determining whether a veteran is 
entitled to TDIU, neither nonservice-connected disabilities 
nor advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The U.S. Court of Appeals for Veterans Claims has held that 
in the case of a TDIU claim, the duty to assist requires that 
the VA obtain an examination which includes an opinion as to 
what effect the veteran's service-connected disability has on 
his ability to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 
7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (2000).  The record currently does not contain 
a medical opinion as to whether the veteran is, in fact, 
unemployable, and if so, medical evidence as to the cause of 
that unemployability. This claim must be remanded for the VA 
to fulfill its obligation to assist the veteran in the 
development of his claim.

In light of foregoing, this case is REMANDED for the 
following:

1.  The veteran should be afforded a VA 
gastrointestinal examination.  The claims 
folder must be made available to the 
examiner prior to the examination and the 
examiner must review the claims folder for 
data concerning the veteran's medical 
history.  All necessary special studies or 
tests are to be accomplished.  The report 
of examination should include a detailed 
account of all manifestations of the 
residuals of appendicitis to include 
adhesions of the cecum found to be 
present. 

2.  The veteran should be afforded a VA 
examination for the purposes of a total 
rating based on individual unemployability 
due to service-connected disabilities.  
The claims folder must be made available 
to the examiner prior to the examination 
and the examiner must review the claims 
folder for data concerning the veteran's 
medical, social, and industrial history.  
The examiner is requested to offer an 
opinion as to whether the veteran's 
service-connected disabilities render the 
veteran unable to obtain and retain 
substantially gainful employment, as 
distinguished from any other nonservice-
connected disorder.  In rendering an 
opinion on this matter, the examiner is 
reminded that the veteran's age and 
nonservice-connected disabilities are not 
to be considered. All opinions and 
conclusions expressed should be supported 
by a complete rationale. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

